 

 

Case 1:19-cr-02072-MV Document 21 Filed 07/12/19 Page 1 of FI
UQUER I STRIC |
QUE, Nev COURT
3 Ew ME T |
Ico |
- MUL 12 2a4g
IN THE UNITED STATES DISTRICT COURT:
OM TCHELL
FOR THE DISTRICT OF NEW MEXICO «... CL ER, ELFERS
K
UNITED STATES OF AMERICA, ) ,
-)
Plaintiff, ) eriminaLno. (4-OTAMWV
)
Vs. ) Count 1: 18 U.S.C. §§ 1153 and 1112:
)} Involuntary Manslaughter;
TAVIS WASHBURN, ) .
} Count 2: 18 U.S.C. § 1153(b) and N.M.
Defendant. } STAT. ANN. § 30-6-1: Child Abuse.
) -
INFORMATION
The United States Attorney charges:
Count 1

On or about February 15, 2018, in Indian Country, in San Juan County, in the District of
New Mexico, the defendant, TAVIS WASHBURN, an Indian, unlawfully killed John Doe 1
while in the commission of an unlawful act not amounting to a felony, that is speeding and

operating a motor vehicle while under the influence of alcohol.

In violation of 18 U.S.C. §§ 1153 and 1112.

Count 2

On or about February 15, 2018, in Indian Country, in San Juan County, in the District of
New Mexico, the defendant, TAVIS WASHBURN, an Indian, and a parent, guardian and
custodian of John Doe 2, negligently, recklessly, and without justifiable cause, operated a motor
vehicle while under the influence of alcohol, causing John Doe 2, a child under the age of
eighteen, to be placed in a situation that may have endangered the life and health of John Doe 2.

In violation of 18 U.S.C. § 1153(b) and N.M, STAT. ANN. § 30-6-1.
Case 1:19-cr-02072-MV Document 21 Filed 07/12/19 Page 2 of 2

 

JOHN C. ANDERSON
United States Attorney

OLLin, O.-
ALLISON JAROS
Assistant U.S. Attorney
P.O. Box 607

Albuquerque, NM 87103
505-346-7274

 
